Mayes, J.,
delivered the opinion of the court.
- The bill states a perfect cause of action, and the demurrer thereto was properly overruled. The mistake made by the chancellor was in allowing the appeal. As held in the case of Fire Ins. Co. v. Morrison, 48 South. 178, and appeal from a decree overruling a demurrer is not a matter of right, but is dis*225cretionary with the chancellor. To allow an appeal in this case was an abuse of discretion, since it is manifest that it could serve no purpose except to delay the cause.

Affirmed, and remanded.